Citation Nr: 0702502	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-03-634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
status post compression fracture with degenerative joint 
disease at T7 and T8, currently assigned a 20 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently assigned a 20 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to January 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2004 and January 2006, and that development was completed.  
The case has since been returned for appellate review.

A hearing was held on September 2, 2004 by means of video 
conferencing equipment with the veteran and his attorney at 
the RO in Chicago, Illinois and a Veterans Law Judge sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002).  A transcript of the hearing testimony is in the 
claims file.  The Board notes that a letter was subsequently 
sent to the veteran in November 2005 informing him that the 
Veterans Law Judge who had conducted the September 2004 
hearing was no longer employed by the Board.  It was also 
noted that he had a right to another Board hearing because 
the law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  See 38 C.F.R. § 20.707.  However, the veteran 
submitted a response that same month in which he indicated 
that he did not want an additional hearing.  Absent any 
further request from the veteran, the Board finds that his 
hearing request has been satisfied.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have had abnormal 
mobility requiring a neck brace (jury mast), a demonstrable 
deformity of a vertebral body with moderate limitation of 
motion of the cervical spine, or severe limitation of motion 
of the cervical spine. 

3.  The veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the dorsal spine with 
a demonstrable deformity of a vertebral body, and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

3.  The veteran has not been shown to have forward flexion of 
the cervical spine 15 degrees or less; favorable ankylosis of 
the entire cervical spine; unfavorable ankylosis of the 
entire cervical spine; forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for residuals of status post compression fracture 
with degenerative joint disease at T7 and T8 have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5285, 5290, 5291, 5237, 5242 (2001-2006).

2.  The criteria for an increased evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5285, 5290, 5291, 5237, 5242 (2001-
2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
October 2002, prior to the initial decision on the claim in 
May 2002, as well as in November 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the October 2001 letter indicated 
that he needed evidence of symptoms and findings showing that 
his service-connected disability had worsened and now meet 
the criteria for a higher evaluation.  Similarly, the 
November 2004 letter
stated, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected disability has gotten worse."  
Additionally, the November 2002 statement of the case (SOC) 
and the June 2003, March 2004, August 2005, and June 2006 
Supplemental Statements of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service-connected spine disabilities, namely Diagnostic Codes 
5285, 5290, 5291, and 5295 as well as the General Formula for 
Disease and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2001 and November 
2004 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2001 and November 2004 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The October 2001 and November 2004 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the October 2001 and November 2004 
letters informed the veteran that it was his responsibility 
to ensure that VA received all requested records that are not 
in the possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decisions, SOC, and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his service-connected 
spine disabilities.  Thus, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in December 2001 and April 2005, and he was 
provided the opportunity to testify at a September 2004 
hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of status post compression 
fracture with degenerative joint disease at T7 and T8 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The 
Board also notes that he is separately service-connected for 
degenerative joint disease of the cervical spine, which is 
assigned a separate 20 percent disability evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease related to 
the veteran's service-connected spine disability, such 
amendment is not relevant to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 23, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
Statement of the Case and the Supplemental Statements of the 
Case.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5285 provided for 
the evaluation of residuals of a fracture of the vertebra.  
Under that diagnostic code, residuals of a fracture of a 
vertebra warrant a 60 percent disability evaluation if there 
is no spinal cord involvement, but there is abnormal mobility 
requiring a neck brace (jury mast). In other cases of 
vertebral fracture without spinal cord involvement, residuals 
of vertebral fracture are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body. 

Prior to September 23, 2003, Diagnostic Code 5290 provided 
for ratings based on limitation of motion of the cervical 
spine.  When such limitation of motion is moderate, a 20 
percent rating is warranted.  When limitation of motion is 
severe, a 30 percent rating is warranted.  The maximum rating 
under Code 5290 is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Diagnostic Code 5291 also provided for the evaluation of 
limitation of motion of the dorsal spine.  A 10 percent 
disability evaluation represents the maximum schedular rating 
available under Diagnostic Code 5291.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Codes 5325 and 5237 indicate 
that a vertebral fracture and a lumbosacral or cervical 
strain should be evaluated under the General Rating Formula 
for Disease and Injuries to the Spine.  Diagnostic Code 5242 
also notes that degenerative arthritis of the spine should be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under Diagnostic Code 5003.  Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5290 and 5291 
(limitation of motion of the cervical spine and of the dorsal 
spine), and the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran is already assigned a 10 percent disability 
evaluation for his cervical strain, and the medical evidence 
of record does not demonstrate that involvement of 2 or more 
major joints or 2 or more minor joint groups. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine. A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation under the 
old regulations.  The medical evidence of record has not 
shown the veteran to have had abnormal mobility requiring a 
neck brace (jury mast) prior to September 23, 2003.  In this 
regard, the Board notes that the veteran denied using a brace 
at the time of his December 2001 VA examination even though 
he had reported using a neck brace when he sustained the 
original injury.  

In addition, the medical evidence of record has not shown the 
veteran to have moderate limitation of motion of the cervical 
spine with a demonstrable deformity of a vertebral body or 
severe limitation of motion of the cervical spine.  The 
December 2001 VA examiner indicated that the veteran could 
flex and extend his neck to 30 degrees, which was considered 
normal.  He also had right lateral flexion to 35 degrees and 
left lateral flexion to 20 degrees with 40 degrees being 
normal, and he could rotate to the right to 45 degrees and to 
the left to 35 degrees with 55 degrees being normal.  
Moreover, the December 2001 VA examiner noted that the 
veteran did not have any postural deformities, and the x-ray 
showed only mildly increased kyphotic curvature of the 
thoracic spine.  The alignment of the cervical spine was 
within normal limits, and vertebral height was well 
maintained.  As such, the medical evidence of record has not 
demonstrated that the veteran had moderate limitation of 
motion of the cervical spine with a demonstrable deformity of 
a vertebral body or severe limitation of motion.  Thus, the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Codes 5285 and 5290.

Moreover, as noted above, a 10 percent disability evaluation 
is the maximum evaluation available under Diagnostic Code 
5291.  Thus, even assuming for the sake of argument the 
veteran did have a demonstrable deformity of the vertebral 
body, the veteran would be entitled to no more than a 
combined 20 percent disability evaluation under Diagnostic 
Codes 5285 and 5291.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation under the 
old regulations governing spine disabilities.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's residuals of status post 
compression fracture with degenerative joint disease at T7 
and T8 or for his degenerative joint disease of the cervical 
spine.  The medical evidence of record does not show the 
veteran to have forward flexion of the cervical spine 15 
degrees or less; favorable ankylosis of the entire cervical 
spine; unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  In fact, the April 2005 VA examination found the 
veteran to have 10 degrees of neck extension, 30 degrees of 
neck flexion, 45 degrees of right and left rotation, 10 
degrees of right lateral motion, and 15 degrees of left 
lateral motion.  In addition, the veteran's thoracolumbar 
spine had 80 degrees of flexion, 15 degrees of extension, 10 
degrees of right lateral motion, 15 degrees of left lateral 
motion, 5 degrees of right rotation, and 10 degrees of left 
rotation.  Parenthetically, the Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  As such, the veteran has not been shown to 
have met the criteria for an increased evaluation under the 
new regulations.  Therefore, the Board finds that the veteran 
is not entitled to an increased evaluation for his service-
connected spine disabilities under the revised rating 
criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of status 
post compression fracture with degenerative joint disease at 
T7 and T8 and for his degenerative joint disease of the 
cervical spine is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned separate 20 percent disability evaluations, and no 
higher.  In this regard, the Board observes that the veteran 
has complained of pain on numerous occasions.  However, the 
effect of the pain in the veteran's spine is contemplated in 
the currently assigned separate 20 disability evaluations 
under Diagnostic Codes 5235 and 5242.  Indeed, the January 
2006 rating decision specifically contemplated this pain and 
its effect on the veteran's functioning in its continuation 
of the 20 percent disability evaluation for residuals of 
status post compression fracture with degenerative joint 
disease at T7 and T8 and its grant of a separate 20 percent 
disability evaluation for degenerative joint disease of the 
cervical spine.  The veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board does observe that the April 2005 VA examiner noted that 
the veteran's disabilities had produced weakened movement and 
fatigability based upon his own reported history and earlier 
records.  However, the examiner also stated that the veteran 
did not have loss of coordination and indicated that there 
have been no true flare-ups other than one in October 2004.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
residuals of status post compression fracture with 
degenerative joint disease at T7 and T8 and of the cervical 
spine.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of status post compression fracture with 
degenerative joint disease at T7 and T8 and of the cervical 
spine have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In fact, the veteran told the April 2005 VA 
examiner that he had previously lost a job, but that he was 
currently working for another company and had only missed 
four days of work in the last year because of his thoracic 
pain.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected spine disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 20 percent for residuals of status 
post compression fracture with degenerative joint disease at 
T7 and T8 is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease of the cervical spine is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


